Case 1:19-cv-05120 Document1 Filed 05/31/19 Page 1 of 2
CIVIL COVER SHEET

The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the
United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.

JS 44C/SDNY
REV. 06/01/17

PLAINTIFFS
MARTIN SHKRELI

ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER

DEFENDANTS

ATTORNEYS (IF KNOWN)

STEPHEN ASELAGE, MARGARET VALEUR-JENSEN, AND GARY LYONS

KANG HAGGERTY & FETBROYT LLC
123 S. BROAD STREET, SUITE 1670
PHILADELPHIA, PA 19109

CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSB)
(DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

Plaintiff brings this action against Defendants for various claims of civil fraud and pursuant to this Court’s authority under 28 U.S.C. § 1332.

Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? No[7]Yes[_]

If yes, was this case Vol.[_] Invol. [_] Dismissed. No [_] Yes [_] If yes, give date & Case No.
IS THIS AN INTERNATIONAL ARBITRATION CASE? No [x] Yes []
(PLACE AN [x] IN ONE BOX ONLY) NATURE OF SUIT
TORTS ACTIONS UNDER STATUTES
CONTRACT PERSONAL INJURY PERSONAL INJURY FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
[ ]367 HEALTHCARE/ te
{ ]110 INSURANCE [ ]310 AIRPLANE PHARMACEUTICAL PERSONAL | } 625 DRUG RELATED { 1422 APPEAL Me eae
[ | 120 MARINE [ ]315 AIRPLANE PRODUCT = INJURY/PRODUCT LIABILITY =“ seizURE OF PROPERTY 28 USC 158 (1.376 QUI TAM
{ } 130 MILLER ACT LIABILITY [ ]365 PERSONAL INJURY 21 USC 881 [ ]423 WITHDRAWAL [ ]400 STATE
[ | 140 NEGOTIABLE [ ]320 ASSAULT, LIBEL & PRODUCT LIABILITY 1 1 690 OTHER 28 USC 157 REAPPORTIONMENT
INSTRUMENT SLANDER [ ]368 ASBESTOS PERSONAL [.]410 ANTITRUST
[ ] 150 RECOVERY OF —_[ ] 330 FEDERAL INJURY PRODUCT [ ]430 BANKS & BANKING
OVERPAYMENT & EMPLOYERS’ LIABILITY PROPERTY RIGHTS | | 450 COMMERCE
ENFORCEMENT LIABILITY | ]460 DEPORTATION
OF JUDGMENT ~—[ ] 340 MARINE PERSONAL PROPERTY [ ]820 COPYRIGHTS | ]470 RACKETEER INFLU-
[ ] 154 MEDICARE ACT [1345 MARINE PRODUCT [ 1830 PATENT ENCED & CORRUPT
[ ] 152 RECOVERY OF LIABILITY [x] 370 OTHER FRAUD _ ORGANIZATION ACT
DEFAULTED [ ]350 MOTOR VEHICLE []371TRUTHINLENDING ‘(1 835 PATENT-ABBREVIATED NEW DRUG APPLICATION (RICO)
STUDENT LOANS [ ] 355 MOTOR VEHICLE [ ]840 TRADEMARK [ ]480 CONSUMER CREDIT
(EXCL VETERANS) PRODUCT LIABILITY SOCIAL SECURITY [ ]490 CABLE/SATELLITE TV
[ ] 153 RECOVERY OF —[ ]360 OTHER PERSONAL
OVERPAYMENT INJURY [ ]380 OTHER PERSONAL LABOR [ ] 861 HIA (13985ff) [ ]850 SECURITIES/
OF VETERAN'S [ ]362 PERSONAL INJURY - PROPERTY DAMAGE [| ]862 BLACK LUNG (923) COMMODITIES/
BENEFITS MED MALPRACTICE [ ]385 PROPERTY DAMAGE [ ]710 FAIRLABOR { | 863 DIWC/DIVWW (405(g)) EXCHANGE
[ ] 160 STOCKHOLDERS PRODUCT LIABILITY STANDARDS ACT [| ]864 SSID TITLE XVI
SUITS [ ] 720 LABOR/MGMT [ ] 865 RSI (405(g))
[ ] 190 OTHER PRISONER PETITIONS RELATIONS [ ]890 OTHER STATUTORY
CONTRACT [ ]463 ALIEN DETAINEE [ ]740 RAILWAY LABOR ACT ACTIONS
[ } 195 CONTRACT [ 1510 MOTIONS TO [] 751 FAMILY MEDICAL FEDERAL TAX SUITS [ ]891 AGRICULTURAL ACTS
PRODUCT ACTIONS UNDER STATUTES VACATE SENTENCE LEAVE ACT (EMLA)
LIABILITY 28 USC 2255 [ ]870 TAXES (U.S, Plaintiff or
[ ] 196 FRANCHISE CIVIL RIGHTS [ ]530 HABEAS CORPUS [ ] 780 OTHER LABOR Defendant) [ ]893 ENVIRONMENTAL
[ ]§35 DEATH PENALTY LITIGATION [ ]871 IRS-THIRD PARTY MATTERS
[ ]540 MANDAMUS & OTHER _[ ] 791 EMPL RET INC 26 USC 7609 895 FREEDOM OF
ee ee SECURITY ACT (ERISA) vain NEORMATION ACT
REAL PROPERTY 1441 voTING IMMIGRATION [ ] 896 ARBITRATION
[ ]210 LAND ]442 EMPLOYMENT PRISONER CIVIL RIGHTS l ae ae OR
CONDEMNATION ] 443 HOUSING/ [ ]462 NATURALIZATION
[ 1220 FORECLOSURE ve ACCOMMODATIONS [| 560 CIVIL RIGHTS APPLICATION APPEAL OF AGENCY DECISION
{ ]230 RENT LEASE & [ ]555 PRISON CONDITION __[ ] 465 OTHER IMMIGRATION
EJECTMENT DISABILITIES - [ ] 560 CIVIL DETAINEE ACTIONS Ame oarures ONALTY al
[ ]240 TORTS TO LAND EMPLOYMENT CONDITIONS OF CONFINEMENT

[ ]446 AMERICANS WITH
DISABILITIES -OTHER
[ ]448 EDUCATION

[ 1245 TORT PRODUCT
LIABILITY

[ ]290 ALL OTHER
REAL PROPERTY

Check if demanded in complaint:
DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.N.Y.

AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 137
IF SO, STATE:

 

CHECK IF THIS IS ACLASS ACTION
UNDER F,R.C.P. 23

 

 

 

DEMAND $ OTHER JUDGE DOCKET NUMBER

 

Check YES only if demanded in oa

JURY DEMAND: & YES NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form IH-32).
Case 1:19-cv-05120 Document1 Filed 05/31/19 Page 2 of 2

(PLACE AN x IN ONE BOX ONLY) ORIGIN
KX] 1 Original [_]2 Removed from []3 Remanded [_]4 Reinstatedor [_] 5 Tiaeeredon O16 eo, O17 ieoete eiAbtrict
Proceeding State Court from Reopened (Specify District) (Transferred) Magistrate Judge

Appellate
CJ a, all parties represented Court

[| b. Atleast one party

CL] 8 Multidistrict Litigation (Direct File)

is pro se.
(PLACE AN x IN ONE BOX ONLY) BASIS OF JURISDICTION IF DIVERSITY, INDICATE
C11 U.S. PLAINTIFF [[]2 U.S.DEFENDANT [_] 3 FEDERAL QUESTION (x]4 DIVERSITY CITIZENSHIP BELOW.

(U.S, NOT A PARTY)

CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)

(Place an [X] in one box for Plaintiff and one box for Defendant)

PTF DEF PTF DEF PTF DEF

CITIZEN OF THIS STATE 141 []1 CITIZEN OR SUBJECT OF A [13113 {NCORPORATED and PRINCIPAL PLACE []5 []5
FOREIGN COUNTRY OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE []2 [x2 INCORPORATED or PRINCIPAL PLACE []4[]4 FOREIGN NATION [16 []6

OF BUSINESS IN THIS STATE

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)
MARTIN SHKRELI, FCI Allenwood Low, 2 US-15, Allenwood, PA 17810

DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)
STEPHEN J. ASELAGE, 16368 Avenida De Los Olivos, Rancho Santa Fe, CA 92067
MARGARET VALEUR-JENSEN, 4507 South Lane, Del Mar, CA 92014

GARY LYONS, 1344 Stratford Court, Del Mar, CA 92014-2328

DEFENDANT(S) ADDRESS UNKNOWN

REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, | HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:

COURTHOUSE ASSIGNMENT
| hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.

Check one: THIS ACTION SHOULD BEASSIGNED TO: [[] WHITE PLAINS [x] MANHATTAN

  
 

ADMITTED TO PRACTICE IN THIS DISTRICT

[ ] NO

[x YES (DATE ADMITTED Mo. JUNE yr,2008_)
Attorney Bar Code # 4302

DATE 5/31/2019 — siGNATUREOF ATTORNEY OF RECO
RECEIPT #
Magistrate Judge is to be designated by the Clerk of the Court.

Magistrate Judge is so Designated.
Ruby J. Krajick, Clerk of Court by Deputy Clerk, DATED

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)
